Order entered December 4, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01747-CV

                              CHELSEA L. DAVIS, Appellant

                                               V.

                              MCKOOL SMITH P.C., Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-14215

                                           ORDER
       We DENY appellant’s November 27, 2014 “emergency motion for extension of time to

file motion for reconsideration en banc” to the extent appellant seeks an extension until

September 30, 2015. Any motion for reconsideration en banc shall be filed no later than January

5, 2015. No further extension motions will be entertained.


                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE